Title: To George Washington from Robert Hanson Harrison, 26 February 1781
From: Harrison, Robert Hanson
To: Washington, George


                        
                            Dear Sir
                            Nanjemoy Feby the 26th 1781
                        
                        On the 26th of last month, I had the Honor to receive Your Excellency’s Obliging Favor of the 9th, which I
                            should have done myself the pleasure of acknowledging before, but was waiting for an opportunity to send it to Alexandria
                            for the Post. The mutiny in the Pennsylvania line, tho I have heard that it has been accomodated, gives me great concern,
                            both from the danger of the Precedent, and as I fear the substantial causes which led to it, have not been removed, and
                            that they will continue not only as to those Troops, but with respect to the Army in general. I feel the anxiety You must
                            have been under, on this delicate & critical occasion—and the many considerations which operated to keep You on
                            the Hudson at the time. I am happy to find the New Arrangement has taken place, with so little difficulty. It was a point,
                            about which I was not entirely without apprehensions. I am persuaded it has bettered the Army, at least in some lines,
                            & being so easy in the execution, was a salutary measure. The supplies of Provision being so scanty, when our
                            numbers are so reduced, is a very alarming circumstance, and from the unhappy state of our finance we have little reason
                            to expect that they will be plentiful. Indeed it is evident to me, while our Money supplies are under so many
                            directions—and depend upon so many different bodies, pursuing different plans & not acting at the same time, our
                            finance must be embarrassed, and of course every thing else.
                        Arnold, You will have heard, has been up James River & at Richmond, and has ruined, it is said, many
                            families. He took, I am told, Thirty five valuable Slaves from your friend Colo. Harrison and despoiled his House of all
                            his furniture, except a few Beds. According to report, he is now at Portmouth and intrenching—and whether right or wrong,
                            it is generally expected, that he will be up Potowmack. There is no great object at any one point to induce to the
                            expedition, but the expectation of collecting Corn along the shores and other provisions and his love of plunder,
                            &ca, may lead him to make One. I regret much that he met with little, or rather no opposition when he went to
                            Richmond. Some Armed Vessels have been within Twenty five miles of this place & they dispatched small
                                one, with Men concealed under deck, after Captn Boucher lately arrived, which went up the River as high as
                            Crane Island.
                        My Friend Humphreys appears to have been in a most delicate situation & to have run the Gauntlet. The
                            enterprise, in which he was engaged, was bold and daring, and I only wish it had succeeded to his and all our minds. It is
                            farcical enough that Sir Harry & His Admiral continue proclamating. The little success they had met with would, at
                            least, have justified their declining further attempts in this way. However, they like their states
                            hope that a period may arrive when our distresses may possibly occasion some favourable defection and
                            they are determined to be always prepared.
                        I have been kept here in an irksome situation, with respect to the business which obliged me to leave Camp,
                            both from the nature of it & from the death of Mrs Harrison before she received her part and her dying intestate,
                            as I took the liberty to mention to Your Excellency. Those circumstances with the untoward—unaccomodating disposition of
                            too many of her Representatives have continued things to the present moment, in nearly the disagreable
                            state they were, the day She died, and with Others would have compelled me to have left the place, I have had the Honor to
                            hold, the ensuing fall; but I am now to communicate to Your Excellency, and I have taken the earliest occasion to do it,
                            that I have been advised there is a matter under public consideration, so honourable and so interesting to my future
                            prospects & life, that I cannot remain longer in the Army. The matter alluded to, could not take place, while I
                            held any military rank or station. I shall decline any further communication on the Subject, till I have the pleasure of
                            seeing You, which I expect will be in the course of a few days, when I flatter myself I shall have your approbation—to
                            doubt with respect to it, would be to offer violence to your Excellency’s friendship. My pay will, in adjusting &
                            settling my Accounts with the public, be only made up to the time I left Camp, as without service I wish for no
                            compensation.
                        I congratulate Your Excellency, on our late successes at the Southward. General Morgans affair was both
                            important and brilliant, and we have just a report, which appears to deserve credit, that it has been succeeded by the
                            surprise of George Town, by Major Lee, who killed & took the whole Garrison, with some valuable military Stores.
                        I thank Mrs Washington exceedingly for her compliments and request she will accept mine in return and have
                            only to add that I am, with the most respectful sentiments of esteem & regard Your Excellency’s Most Obedt
                            Servant,
                        
                            Rob: H: Harrison
                        
                        
                            P.S. I request the favor of Your Excellency to give the inclosed to My Friend Mr Tilghman.
                        

                    